Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022 has been entered.

DETAILED ACTION
The Amendment filed October 21, 2022 in response to the Office Action of December 21, 2021 is acknowledged and has been entered. 
Claims 1, 4, 8, 9, 15, 24-26, 44, 49, 58, 59, 61, 63-67 and 69-71 are pending.
Claims 24-26, 44, 49, 58, 59, 61, 63, and 64 are withdrawn as being directed to non-elected subject matter.
Claims 1, 4, 8, 9 and 15 have been amended. 
Claims 1, 4, 8, 9, 15, 65-67, and 69-71 are currently being examined. 
As previously set forth, an anti-OR10H1 antibody comprising HCDRs 1-3 and LCDRs 1-3 corresponding to SEQ ID NOs: 1-3 and 5-7 is free of prior art. Therefore, the species of an anti-OR10H1 antibody were rejoined for examination. 
MAINTAINED/MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 15, 65, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The independent claim 1 is drawn to a method of treating a cancer positive for an Olfactory Receptor, Family 10, Subfamily H, Member 1 (OR10H1) in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject, wherein the compound is a nucleic acid inhibitor of expression of said OR10H1 or an antigen binding construct that binds said OR10H1. 
Under BRI, claim 1 encompasses a broad genus of antibodies or antigen binding fragments thereof that binds OR10H1. The specification teaches only four hybridoma (1C3, 1B11, 8A11 and 4B4), see Example 5 and only three antibodies with sequence information, see Fig. 7. And these antibodies showed melanoma killing activity with only in vitro assay. Therefore, the specification does not provide sufficient representative examples or adequate description for the entire genus of OR10H1 antibodies or antigen binding fragments thereof as broadly claimed.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
the inventor's contribution to the field of art as described in the patent specification."' Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 
2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04
"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 
'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutsch and GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Frans son, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. 
The unpredictable sensitivity of proteins interaction and function to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36) who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding.   Furthermore, Abaza et al.  (Journal of Protein Chemistry, Vol. 11, No. 5, 1992, pages 433-444, see abstract in particular) teach single amino acid substitutions outside the antigenic site on a protein affects antibody binding. These references demonstrate that even a single amino acid alteration or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristics of a binding protein.  Additionally, Ibragimova and Wade (Biophysical Journal, Oct 1999, Vol. 77, pp. 2191-2198) teach that factors affecting protein folding and stability are governed by many small and often opposing effects and that even when the “rules” are known for altering the stability of a protein fold by the introduction of a single point mutation the result is not reliable because the balance of forces governing folding differs for different protein sequences, and that the determination of the relative magnitude of the forces governing the folding and stability of a given protein sequence is not straightforward (page 2191, first column, lines 12-17 and second column, lines 3-8). 
These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Thus, the variants encompassed by Claims 65 and 66 may or may not results in an antibody or antigen-binding fragment capable of binding OR10H1 and with desired therapeutic properties.
	
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative OR10H1 binding constructs that have desired therapeutic properties, i.e. antitumor activity, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.). A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
In the instant case, Applicants have not established any reasonable structure-function correlation with regards to the critical sequences in the heavy and light chain variable domains or six complementarity determining regions (CDRs) that can be altered and still maintain OR10H1 binding and anti-tumor activity. The instant claims attempt to claim every OR10H1 binding construct that would achieve a desired result, i.e., treating cancer cells positive for OR10H1, wherein the instant specification does not describe sufficient representative examples to support the full scope of the claims because the instant specification discloses only a few monoclonal antibodies that bind OR10H1 with inhibitory activity to only melanoma in vitro. Given the well-known high level of polymorphism of antibody CDR or variable region sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of the antibodies disclosed to the structure of any and all other antibodies that bind OR10H1 with desired therapeutic properties, e.g. binding to OR10H1, enhancing a T-cell-mediated immune response and inhibiting cancer cells. Therefore one could not readily envision members of the broadly claimed genus.
Although Applicants may argue that it is possible to screen for antibodies that bind the OR10H1 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. "As we held in Lilly, "[a]n adequate written description of a DNA ... 'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions." In the instant case, knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The OR10H1 antigen provides no information about the structure of an antibody that binds to them.
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
Given the lack of sufficient representative examples to support the full scope of the claimed nucleic acid inhibitors and antibodies and those used in the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide specific binding function, and lack of reasonable structure-function correlation with regards to the structure and therapeutic functions, the instant claim 1 lack adequate written description.
	Claims 4, 8, and 15 encompass the same broad genus of antibodies and antigen binding fragments thereof that binds OR10H1, as the independent claim 1.
	Although claim 65 recites three OR10H1 antibodies with HCDRs 1-3 and LCDRs 1-3 (1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1, see Fig. 7), it also encompasses variants wherein each CDR optionally comprises no more than three amino acid substitution(s), insertion(s), or deletion(s). Similarly, claim 66 encompasses variants which have only 90% sequence identity to the three antibodies. The variants may have different sequences at CDR regions. As set forth above, one of skill in the art could not envisage the genus of antibodies encompassed by the claim other than antibodies comprising the same CDR regions having the same relative placement as the antibody of 1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1. Thus, the claimed antibodies also lack a common core structure which is required for an antibody claim.
For all of the above reasons, the claims are properly rejected as lacking written description for antigen binding constructs or antibodies encompassed by the claims.

Response to Arguments
For the WRITTEN DESCRIPTION rejection of claims 1, 4, 8, 15, 65, and 66 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image1.png
    327
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    408
    634
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    431
    633
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    409
    634
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    517
    632
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    330
    636
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    353
    630
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    268
    630
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    224
    632
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    426
    636
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    383
    632
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    438
    634
    media_image13.png
    Greyscale


 
Applicant’s arguments have been considered, but have been found only partially persuasive in view of the claim amendment. The Written Description rejection for antisense nucleotide molecule that binds to a nucleic acid that encodes said OR10H1 is withdrawn. 
Regarding to antibodies and antigen-binding fragments thereof binding to OR10H1, it’s acknowledged that the specification teaches four exemplary antibodies OR10H1, as set forth above, the specification does not disclose the structural sequence required of an antibody to bind OR10H1 and possess the desired therapeutic properties. Although applicant argue that one of skilled in the art may be able to produce and screen for an OR10H1 with desired properties, however, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. Further, The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.
In the instant case, knowledge of making and screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics, other than for the three named antibodies with SEQ ID NOs. Given the unpredictability in cancer therapy and protein structure and/or function, therefore, even though OR10H1 is a well-known G-protein-coupled receptor, contrary to Applicant’s arguments one of skilled in the art would have not expected that all antibodies binding to OR10H1 would have had the desired therapeutic activity and been able to used in treating cancers. Accordingly, one of skilled in the art would have not been able to envisage the genus of antibodies encompassed by the claim other than antibodies comprising the same CDR regions having the same relative placement as the antibody of 1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1. 
Applicant further argues that the claims are not drawn to a genus of antibodies against a newly characterized antigen, but direct to a method of treatment. However, as set forth above, the claims encompass using a broad genus of OR10H1 antibodies which are known or yet to be discovered, also including variants encompassed by claims 65 and 66. As set forth above, one ordinary skilled in the art have to screen unlimited number of OR10H1 antibodies and variants to identify antibodies and antigen-binding fragments that have desired therapeutic activities and can be used to treat cancers. Furthermore, unlike “P13K inhibitor” argued by Applicant, as set forth above, the properties and functions of an antibody binding to OR10H1 are unpredictable. Not all OR10H1 antibodies encompassed by the claims would have been expected to behave in a similar way in term of binding to OR10H1, enhancing a T-cell-mediated immune response and inhibiting cancer cells. As set forth above, defining antibody and antigen-binding fragment by antigen only (e.g. OR10H1) would not tell the structure or therapeutic properties of the antibody.
Thus, the rejection is maintained for the reasons of record.

Claims 1, 4, 8, 15, 65, and 66 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer positive for an OR10H1 in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject wherein the compound is an antibody selected from the group consisting of 1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1 or an siRNA or shRNA of claim 70 or 71  does not reasonably provide enablement for a method of treating a disease in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject wherein the compound is an antisense nucleotide molecule that binds to a nucleic acid that encodes said OR10H1 or an antibody, or an antigen binding fragment thereof, that binds said OR10H1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a SCOPE OF ENABLEMENT rejection.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a method for treating a disease, as set forth above, comprising a broad genus of antibody or antigen binding fragment thereof that binds OR10H1. 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. 
For antibody inhibitor in particular, the specification teaches four antibodies (1C3, 1B11, 8A11 and 4B4) which show activity on TIL-mediated melanoma kill assay (an in vitro cell assay) (Example 5). It’s well known that the level of unpredictability in the art is very high. The sensitivity of proteins interactions to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS, USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, Abaza et al.  (Journal of Protein Chemistry, Vol. 11, No. 5, 1992, pages 433-444, see abstract in particular) teach single amino acid substitutions outside the antigenic site on a protein affects antibody binding.  Furthermore, the sensitivity of binding proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. of Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein. Furthermore Pero et al. (US PG Pub 2003/0105000) specifically teach that the SH2 domain of Grb14 is 81% similar to the SH2 domain of Grb7 on the amino acid level, but although Grb7 binds to ErbB2, Grb14 does not bind to ErbB2.  Further, although the SH2 domain of Grb2 is only 50% similar to Grb 7 on the amino acid level, both Grb2 and Grb7 bind to the same site on ErbB2. See ¶ 0255 of the published application. These references demonstrate that even a single amino acid alteration or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristics of a binding protein.
Collectively, these results suggest that the role of antibodies may vary considerably. Thus, the therapeutic effectiveness of claimed antibodies or antigen binding fragments thereof is not a certainty, and is determined empirically.
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The specification only teaches four antibodies (1C3, 1B11, 8A11 and 4B4) which show activity on TIL-mediated melanoma kill assay (an in vitro cell assay) (Example 5). 
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In order to expand the teaching of the application to all antibodies or antigen binding fragments binding OR10H1 for treating all cancers positive for OR10H1, a considerable amount of experimentation is needed given the unpredictability on function of all the claimed compositions and cancers.
Due to the large quantity of experimentation necessary to test the use of compositions containing the inhibitors; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the state of the prior art which establishes the unpredictability of the effects of antibody; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Response to Arguments
For the SCOPE OF ENABLEMENT rejection of claims 1, 4, 8, 15, 65, and 66 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image14.png
    245
    629
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    326
    630
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    243
    629
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    242
    633
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    438
    630
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    267
    629
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    132
    629
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    298
    635
    media_image21.png
    Greyscale


Applicant’s arguments have been considered, but have been found only partially persuasive in view of the claim amendment. The SCOPE OF ENABLEMENT rejection for antisense nucleotide molecule that binds to a nucleic acid that encodes said OR10H1 is withdrawn. 
	For antibodies or antigen binding fragments thereof bind to OR10H1, however, as set forth above, given the broad scope of these claims, it still requires undue experimentation for an ordinary skilled in the art to produce and screen unlimited number of antibodies or antigen-binding fragments for all OR10H1 positive cancers, even with established methods. Without experimental data, it is not possible to predict whether an antibody (or its variants encompassed by claims 65 and 66) would have the claimed properties (e.g. binding to OR10H1, enhancing a T-cell-mediated immune response and inhibiting cancer cells) or not. 
Applicant further argues that examiner’s speculation or conjecture on that the invention “might not work” are not supported by objective evidence or scientifically based reasoning. However, as set forth above, prior art teaches that anti-cancer therapy and protein structure and/or function is highly unpredictable. Thus, a reasonable speculation is that not all antibodies (and variants) encompassed by the claims would have performed the same way as the four antibodies disclosed in the specification, even Applicant acknowledged that testing and screening may be required when different antibodies or antigen binding fragments are used. Given that there are unlimited antibodies and large number of cancers which need to be tested and screened, undue experimentation would be required for an ordinary skill in the art to make and/or use the invention commensurate in scope with these claims.
Thus, the rejection is maintained for the reasons of record.

Conclusion
Claims 1, 4, 8, 15, 65, and 66 are rejected.
Claims 9, 67, and 69-71 are objected because they are dependent on the rejected claims directly or indirectly. However, claims 9, 67, and 69-71 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All other rejections of previous Office Action are hereby withdrawn in view of the claim amendments and Applicant’s arguments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                             


/PETER J REDDIG/Primary Examiner, Art Unit 1642